Per curiam

The true, rule is, if the verdict in this cause may be given in evidence in another cause for or against the witness, then her testimony should not be received, otherwise it may. Now the verdict in this cause to which Greenwood is no party, cannot possibly ever come to be given in e\id* nee. for or against him, in any other cause, to which be shall be a party, and therefore, sheisclearlyacompete.nl witness. Formerly there were some doubts, whether a witness interested in rhequestion could be received, and for some time, the decisions .were both ways ; but it is lately settled in our courts, that no interest but that in the event, of the cause, shall render a witness incompetent. She was sworn and gave evidence.
Note. — Vide Farrell v. Perry, and the references in the note upon this subject, ante 2,